Citation Nr: 0113426	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-19 699	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 RO rating decision which denied 
service connection for a back disability.

The Board finds that it must first address the preliminary 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for a back 
disability.  Such issue is the subject of the present Board 
decision.  The remand which follows the present Board 
decision requires further development on the merits of the 
claim for service connection for a back disability.


FINDINGS OF FACT

1.  Service connection for a back disability was denied in an 
April 1995 unappealed RO decision.

2.  Evidence submitted since the April 1995 RO decision 
includes some evidence which was not previously considered 
and is not cumulative or redundant, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
back disability.


CONCLUSION OF LAW

Evidence received since the final April 1995 RO decision is 
new and material, and the claim for service connection for a 
back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran served on active duty in the Army from January 
1994 to June 1994.

Service medical records include a September 1993 enlistment 
examination which noted a normal spine; on an accompanying 
medical history form, the veteran denied a history of back 
problems.

The veteran commenced active duty on January 10, 1994.  
Service medical records show that on January 13, 1994, he was 
seen in a medical clinic with complaints of a back injury and 
back pain.  Specifically, he complained of upper and middle 
back pain and pain in the right buttock due to slipping off a 
bunk thirty to forty minutes earlier.  He was given pain 
medication and reported feeling better thereafter, but still 
complained of pain.  When seen again that day, he complained 
of back pain for four hours and said he had fallen off the 
top of a bunk bed.  An examiner was unable to complete an 
examination secondary to pain.  The assessment was rule out 
contusion.  The plan was pain medication and physical therapy 
that day.  The veteran was seen the same day in a physical 
therapy clinic.  He provided a history of low back pain 
secondary to falling off the top bunk bed that morning.  He 
reported no prior history of low back pain.  Objective 
findings on examination included a slow gait and decreased 
active range of motion.  There was tenderness from L1 to L4 
of the spine.  Straight leg raising was negative.  The left 
shoulder acromioclavicular joint was tender and range of 
motion of the left shoulder was decreased.  Neurological 
examination was within normal limits.  The assessment was 
left shoulder and lumbar injury.  The goal of the physical 
therapy was to increase the active range of motion of the 
shoulder and lumbar spine.  

The veteran was seen again in the physical therapy clinic on 
January 18, 1994.  His condition was much improved.  There 
was full range of motion and he could bend his back without 
discomfort.  It was noted that he "feels good to go."

In February 1994, the veteran was given a chest X-ray in 
connection with respiratory symptoms.  In addition to noting 
clear lungs, a doctor who reviewed the chest X-ray noted 
lower thoracic kyphosis.  

Available service medical records show no other complaints of 
findings pertaining to the back, and there is no service 
separation examination on file.  The veteran was given a 
harship discharge from service in June 1994.

In November 1994, the RO received the veteran's original 
claim for service connection for a back injury which he 
indicated had occurred in January 1994.  

The veteran failed to report for a VA examination scheduled 
for December 1994.

In an April 1995 decision, the RO denied the claim for 
service connection for a back disability.  The veteran did 
not appeal this decision.

In February 1999, the RO received the veteran's application 
to reopen his claim for service connection for residuals of a 
back injury.  He submitted private medical records, as 
described below.

A July 1997 medical report from Paul Keller, M.D. (of 
Atlantic Orthopaedic Group) notes that the veteran had been 
referred by Dr. Gary Dana for spinal consultation regarding 
thoracic kyphosis.  The veteran provided a history of having 
initially been diagnosed with a kyphosis in junior high 
school; he said he saw his family doctor at that point and 
was told that there was no need for further intervention or 
brace treatment at that time.  The veteran reported that over 
the last five years he had had increasing thoracic spine pain 
and what he felt was increasing deformity.  His pain was 
worse in the morning.  There was no radicular pain, nothing 
down the legs into the thighs or into the calves, but he did 
have increasing pain in his thoracolumbar junction and in the 
lower thoracic spine, and the more active he was, the more it 
bothered him.  Prior treatment included no physical therapy, 
no brace treatment, and no prior surgery.  The past medical 
history was noncontributory.  On physical examination, it was 
noted that overall thoracic kyphosis was increased, and there 
was a fairly marked junctional area of the increase in 
kyphosis at his lower thoracic spine that was increased with 
forward flexion.  It was noted that June 10, 1997 X-rays from 
University Center Imaging reflected thoracic spine kyphosis 
with wedging of the three sequential vertebrae at T9, T10, 
and T11.  The diagnosis was Scheuermann's Disease.  Physical 
therapy was planned.

The initial physical therapy evaluation, by Health First 
Rehabilitative Services, dated in August 1997, showed that 
the veteran reported a history of having experienced a fall a 
few years earlier with progressively worsening pain in the 
low back and mid thoracic spine.  Objective findings included 
increased thoracic spine kyphosis.  Phyical therapy for 
several weeks was planned.  On the physical therapy discharge 
note, dated in October 1997, the physical therapist noted 
that the veteran had attended one physical therapy treatment 
session consisting of instructions for strengthening 
exercises, that he was unable to attend additional treatment 
sessions because of time constraints with work, and therefore 
he was discharged from treatment.

In May 1999, the veteran underwent a VA spine examination.  
The examiner noted the veteran's history of having fallen 
after slipping while coming down from his bunk in 1994 and 
landing on his back.  The veteran reported that since then he 
had had thoracic and lumbar spine pain, which had gotten 
worse.  The veteran reported that he had seen a doctor who 
had diagnosed Scheuermann's kyphosis.  On examination, the VA 
examiner noted marked kyphosis at the lower thoracic levels 
with a palpable hump in the mid to lower thoracic spine.  
There was some mild tenderness in that area to palpation and 
some mild paraspinal muscle spasm.  The lumbar spine 
examination was within normal limits.  X-rays of the thoracic 
and lumbar spine showed degenerative disease at the lower 
thoracic levels and some wedging of vertebrae in the lower 
thoracic levels with a moderate degree of kyphosis at these 
levels.  The examiner noted that the findings on X-ray 
examination were consistent with Scheuermann's kyphosis, and 
the examiner's assessment was Scheuermann's kyphosis.

The VA examiner stated that Scheuermann's kyphosis was a 
developmental disorder of the thoracic spine and that he did 
not know of any association of this disease with trauma.  
Noting that the veteran had stated that he first began having 
back pain after the fall, the examiner observed that patients 
usually become symptomatic from Scheuermann's kyphosis in 
their teenage years and concluded that the veteran showed a 
relatively late presentation.  The examiner also noted that 
it was possible that the veteran's fall may have aggravated 
the condition leading it to become somewhat symptomatic and 
that it was difficult to say what percentage the traumatic 
accident in 1994 contributed to the veteran's current 
symptoms.

In an August 1999 rating decision, the RO denied service 
connection for a back condition, noting that the identified 
back condition was considered a congenital or developmental 
defect which is unrelated to military service and not subject 
to service connection.  

In his February 2000 notice of disagreement, the veteran 
stated that the VA examiner agreed with his civilian 
physician's remarks that the fall in 1994 aided and/or 
accelerated the excruciating pain he now had.  In his August 
2000 substantive appeal, the veteran clarified that he was 
not claiming that his current spinal condition was caused by 
his service but that it was accelerated and/or aggravated by 
the fall sustained in 1994 during service.  He also noted 
that, during military screening prior to service, no spinal 
injuries were present and no diagnosis of a spinal condition 
was ever made.  He further stated, "Nowhere in a civilian 
capacity will there be any record of a spinal condition prior 
to the 1994 accident" in service.

Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran will be 
considered to have been in sound condition upon entrance into 
service, except as to defects, infirmities, or disorders 
noted at entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumptions of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306, 38 C.F.R. § 3.306.

Congenital or developmental defects are not considered 
diseases or injuries under the law for compensation benefits.  
38 C.F.R. § 3.303(c).  Service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole establishes that 
such conditions were incurred in or aggravated by service.  
VAOPGCPREC 82-90.  Service connection may be granted for 
disability from a disease or injury which is superimposed on 
a congenital or developmental defect, if the superimposed 
condition was incurred in or aggravated by service.  Id.

In this case, service connection for a back disability was 
denied in an April 1995 RO decision.  The veteran did not 
appeal that decision, and it is final.  38 U.S.C.A. § 7105.  
Because the issue in the case was phrased in the August 1999 
RO decision as service connection for back condition, it 
appears that the RO, although not directly addressing whether 
new and material evidence had been submitted, considered the 
evidence presented since the April 1995 rating decision to be 
new and material, reopened the claim, and denied the claim on 
the merits.  However, regardless of what the RO has done in 
cases such as this, the Board must make an independent 
decision as to whether the claim has been reopened by new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence in the record at the time of the April 1995 RO 
decision consisted of the service medical records which 
reflected that the veteran was treated in service in January 
1994 for complaints of back pain after falling from a top 
bunk bed; a February 1994 service X-ray report reflected a 
finding of lower thoracic kyphosis; no reference to back 
problems for the remainder of the veteran's service which 
ended in June 1994; and no evidence of post-service back 
problems.

Evidence submitted since the April 1995 RO decision consists 
of private and VA medical records reflecting a diagnosis of 
Scheuermann's disease or kyphosis.  These records are new 
because they were not previously considered and are not 
cumulative or redundant of evidence that was before the RO in 
April 1995.  The private medical records provide no 
information about the etiology of the condition.  However, 
the VA examiner stated in the May 1999 examination report 
that Scheuermann's kyphosis is a developmental "disorder" 
and that it is possible that a fall which the veteran 
sustained in service may have aggravated the condition 
leading it to become somewhat symptomatic.  It is not clear 
from the VA physician's statement whether Scheuermann's 
kyphosis is a developmental "defect" or "disease" or what 
the likelihood is, as distinguished from remote possibility, 
that the fall in service actually aggravated the condition 
and resulted in current disability.  Nevertheless, the 
doctor's statement and other recently submitted medical 
records are material evidence since, by themselves or in 
connection with evidence previously assembled, the records 
are so significant that they must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

Accordingly, the Board concludes that the evidence received 
since the April 1995 RO decision is new and material, and the 
veteran's claim for service connection for a back disability 
is reopened.  This does not mean that service connection is 
granted; rather, the merits of the claim for service 
connection will be further reviewed after the development 
noted in the below remand.


ORDER

New and material evidence having been presented, the claim 
for service connection for a back disability is reopened.  To 
this extent only, the appeal is granted.


REMAND

The Board finds that further development of the evidence is 
warranted on the reopened claim for service connection for a 
back disability.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

It is unclear whether additional service medical records 
exist.  Service medical records currently in the claims 
folder were sent to the RO by the VA Service Medical Records 
Center (SMRC) shortly after the veteran's 1994 service 
discharge.  An accompanying memorandum at that time, from the 
SMRC to the RO, related that the enclosed records were those 
which had been received to date, and if any additional 
records were received they would be forwarded to the RO.  The 
Board notes that a service separation examination is not 
currently on file, although it may be that no such 
examination was done prior to the veteran's hardship 
discharge from service.  In any event, under the 
circumstances, the RO should ascertain whether there are any 
additional service medical records for the veteran.

The file makes reference to pre-service medical treatment for 
a back condition.  Dr. Keller's report notes a history that 
the veteran was first diagnosed with kyphosis by his family 
doctor before service.  The RO should obtain all pre-service 
medical records of a back condition.

The file also indicates that there are additional post-
service medical records.  Dr. Keller's report mentions the 
veteran had been referred by Dr. Dana, and Dr. Keller also 
referred to prior X-rays by University Center Imaging.  The 
RO should obtain all additional post-service medical records 
of a back condition. 

In the judgment of the Board, another VA examination with 
opinion is warranted in light of the equivocal opinion given 
at the last VA examination.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC), the VA 
SMRC, or other indicated office, and 
obtain any additional service medical 
records for the veteran, including any 
service separation examination.

2.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA doctors or other medical 
providers who have examined or treated 
him for back problems before or since his 
military service.  The RO should then 
obtain copies of the related medical 
records which are not already on file.  
Records to be obtained include, but are 
not limited to, records of the family 
doctor who reportedly diagnosed kyphosis 
before service, records of Dr. Dana, and 
records of University Center Imaging.

3.  After the above development is 
completed, the RO should have the veteran 
undergo a VA examination on the nature 
and etiology of his back condition.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination, and the examination 
report should note that such has been 
accomplished.  All current back disorders 
should be diagnosed.  Based on 
examination findings, historical records, 
and medical principles, the VA doctor 
should provide a medical opinion, with 
full rationale, as to the date of onset 
of current back disorders and, if pre-
existing service, whether such disorders 
were permanently worsened by service.  
The VA doctor should also explain whether 
Scheuermann's disease or Scheuermann's 
kyphosis is a congenital or developmental 
defect or whether it is a congenital or 
developmental disease.  

4.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act is completed with respect to the claim 
for service connection for a back 
disability.  The RO should then review the 
merits of the claim.  If the claim is 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 



